635 N.W.2d 491 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Phillip H. JOHNSON, Defendant-Appellant.
Docket No. 118781, COA No. 219684
Supreme Court of Michigan.
November 20, 2001.
On order of the Court, the delayed application for leave to appeal from the January 25, 2001 decision of the Court of Appeals and motion to remand are considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals' order dated January 25, 2001, dismissing defendant's claim of appeal for lack of jurisdiction. Because this case arises from a criminal prosecution for a crime committed before December 27, 1994, defendant retains an appeal of right. People v. Kaczmarek, 464 Mich. 478, 628 N.W.2d 484 (2001). We REMAND this case to the Court of Appeals for reinstatement of defendant's appeal.
We do not retain jurisdiction.
CORRIGAN, C.J., states as follows:
I concur in the result but continue to adhere to my dissenting opinion in People v. Kaczmarek, 464 Mich. 478, 628 N.W.2d 484 (2001).